Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (the “Agreement”) is made by and between Aon
Corporation, a Delaware Corporation (the “Company”), and Baljit Dail (the
“Executive”) concerning the Executive’s separation from employment with the
Company.  The effective date of this Agreement is February 13, 2012 (the
“Effective Date”).

 

WHEREAS, the Company and the Executive are parties to an employment agreement
dated as of January 22, 2010 (the “Employment Agreement”);

 

WHEREAS, as of the date hereof the Executive is employed as the Company’s
co-Chief Executive Officer of Aon Hewitt;

 

WHEREAS, the Company and the Executive now desire to enter into an agreement
setting forth the terms of the Executive’s separation from employment with the
Company and the rights and duties of the parties after they enter into this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and other good and valuable consideration, the Company and the Executive
hereby agree as follows:

 

1.             Termination Date.  The parties hereto agree that the Executive’s
employment with the Company shall terminate effective March 31, 2012 (the
“Termination Date”).  As of the Effective Date, the Executive hereby resigns his
position as the Company’s co-Chief Executive Officer of Aon Hewitt, and any
other affiliate of the Company, and his position on all committees of the
Company, including the Aon Executive Committee.

 

2.             Outstanding Equity Awards.

 

(a)           Prior to the Termination Date, the Executive shall vest in: (1)
options associated with the Leadership Performance Program for the performance
period 2009-2011 and shares from the 2008, 2009, and 2010 Incentive Stock Plan
vesting in the First Quarter of 2012; (3) performance share units awarded under
the Leadership Performance Plan for the performance period 2009-2011 vested on
December 31, 2011; and, (4) performance share units awarded under the Aon
Benfield Performance Plan vested on December 31, 2011.

 

(b)           After the Termination Date, the Executive shall be eligible for
vesting, pursuant to the “termination without cause” provisions under the
Company’s stock plans and programs, in: (1) the remaining unvested shares of the
2009 Incentive Stock Plan; and (2) on a prorated basis in the performance share
units granted to him pursuant to the Leadership Performance Program for the
performance period 2010-2012, pursuant to the vesting provisions of such
program.  For avoidance of doubt, the Executive will be deemed to have satisfied
the vesting requirements through the First Quarter of 2012 for the performance
shares.  The vested performance share units will be delivered on their regularly
scheduled settlement date or, only to the extent required by Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), on the six-month
anniversary of the Effective Date.

 

1

--------------------------------------------------------------------------------


 

(c)           The Executive waives entitlement to, and affirmatively elects to
forfeit, any and all other equity-based awards from the Company that are
unvested as of the day following the Termination Date.  For the avoidance of
doubt, and without limiting the generality of the foregoing, such awards
include: (1) restricted stock units awarded to the Executive under the Company’s
Incentive Stock Program during calendar years 2010 and 2011 vesting in 2013 and
2014; performance share units awarded under the Aon Benfield Performance Program
vesting in 2012; and, performance share units awarded to the Executive under the
Aon Hewitt Performance Program during calendar year 2011 for the performance
period 2011-2013 vesting in 2013.

 

3.             Annual Incentives.  The Executive hereby agrees to forfeit any
bonus or other annual incentive compensation for which he otherwise may be
eligible for services performed during 2011 or 2012.

 

4.             Additional Consideration.  As consideration for the Executive’s
signing, delivering to the Company and not revoking a release of claims in the
form attached to this Agreement as Attachment A (the “Release”) within
twenty-one days following the Termination Date and the Executive’s compliance
with the covenants set forth in Paragraphs 5, 6 and 7 below, the Company agrees
to provide the Executive the following:

 

(a)           A lump sum payment of $1,000,000, subject to applicable
withholding, payable on October 1, 2012.  The Executive acknowledges and agrees
that this amount is in excess of the payment due pursuant to Section 3(b)(ii) of
the Employment Agreement, and specifically acknowledges that the payment is
sufficient consideration for entering into the Release; and

 

(b)           Eligibility to participate through the end of calendar year 2012
in the Company’s executive physical program through the Center for Partnership
Medicine at Northwestern Memorial Hospital, which payment or reimbursement will
be reported to the as taxable income to the Executive.  The Executive will also
be entitled to elect COBRA continuation coverage under the Company’s health
programs as of the Termination Date.

 

5.             Return of Property.  The Executive agrees that he will return to
the Company on or before the Termination Date all property of the Company,
including but not limited to the originals and copies of any information
provided to or acquired by the Executive in connection with the performance of
his duties for the Company, including but not limited to files and documents
(including paper files and documents, as well as all electronic, digital, or
magnetic files or documents, and files or documents stored in any other format),
no matter how produced or reproduced, all computer equipment, programs and
files, it being hereby acknowledged that all of said items are the sole and
exclusive property of the Company.  In addition, the Executive shall surrender
to the Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
on or before the Termination Date, which he possess or has under his control.

 

2

--------------------------------------------------------------------------------


 

6.             Restrictive Covenants.

 

(a)              The Executive acknowledges that he is bound to certain
restrictive covenants as set forth in the Employment Agreement and various
equity-based award agreements he entered into with the Company, that during the
course of his employment with the Company, and any predecessor company or
affiliated company, the Executive has become familiar with trade secrets and
other confidential information concerning the Company and its subsidiaries and
that the Executive’s services were of special, unique and extraordinary value to
the Company and its affiliates.

 

(b)           Noncompetition.

 

(i)            The Executive agrees that for a period of two years beginning on
the Executive’s Separation from Service (the “Noncompetition Period”) the
Executive will not in any manner, directly or indirectly, through any person,
firm or corporation, alone or as a member of a partnership or as an officer,
director, stockholder, investor or employee of or consultant to any other
corporation or enterprise or otherwise, (i) engage or be engaged, or assist any
other person, firm, corporation or enterprise in engaging or being engaged, in
the business of insurance brokerage, reinsurance brokerage, employee benefits
brokerage or benefits and human resources consulting and administration (the
“Specified Businesses”) provided that such Specified Business represents, or is
reasonably expected to represent, the greater of $400 million dollars or at
least 55% of the business’ annual gross revenue, respectively, in the fiscal
year prior to the Executive becoming affiliated with such entity or in the
fiscal year of such affiliation (the “Limits”) or (x) provide services to (A) a
Listed Major Competitor (as defined below) or a successor in interest to all or
substantially all of the assets of a Listed Major Competitor or (B) any business
(or an entity owning such business) which is spun-off or otherwise disposed of
by a Listed Major Competitor if (I) such spun-off or otherwise disposed business
is a Specified Business or would be a Specified Business if the definition of
“Specified Business” included human resources business process outsourcing
services and (II) the Limits are satisfied, with the Limits being calculated
based only on the spun-off or otherwise disposed business.  Provided, however,
that nothing in this Paragraph shall preclude the Executive from working with or
on behalf of any private equity entity that has an investment interest in, or
provides management, business strategy or other advice to, a Listed Major
Competitor, in keeping with the private equity entity’s investment interest. For
purposes of clarification, nothing in this Paragraph shall exclude the Executive
from being employed by a private equity entity which has an investment interest
in any of the Listed Major Competitors, or from providing management, business
strategy or other advice or services in connection with said investment
interest. This restriction will apply in any geographic area in which the
Company or any of its subsidiaries is then conducting such business.

 

(ii)           Without limiting the generality of the foregoing prohibition, the
following businesses are the “Listed Major Competitors”: Marsh & McLennan
Companies,

 

3

--------------------------------------------------------------------------------


 

Inc.; Willis Group Holdings Limited; Towers Watson & Co.; the Hay Group; Xerox
Corporation; Fidelity Investments; Accenture plc; International Business
Machines Corporation; and any entity that satisfies the criteria in the
following sentence.  A Listed Major Competitor shall also include any entity
that is involved in human resources business process outsourcing services (x) in
which more than 50% of the voting power to elect directors is owned by private
equity funds, directly or indirectly, and (y) that has indicated (by words or
actions) that its intent is to become a significant competitor to the Company
with respect to human resources business process outsourcing services generally.

 

(iii)          For purposes of this Section 4(b), (x) “benefits and human
resources administration” means providing recordkeeping services to and for
retirement plans and health and other welfare benefit plans; (y) “benefits and
human resources consulting” means providing consulting or actuarial services to
clients in their capacity as employers and/or sponsors of retirement plans and
health and other welfare plans but shall not include management consulting
services; and (z) neither payroll services nor outsourcing services (other than
the aforesaid record keeping or consulting to employers and/or sponsors as to
selection of vendors) shall be within the meaning of “benefits and human
resources consulting and administration.”

 

Furthermore, in calculating the Limits, any entity’s revenues from sub-segments
of a segment of a business that competes with sub-segments of a segment of the
Company that represents less than 10% of the revenues of Aon Hewitt in the
fiscal year prior to the termination of the Executive’s employment with the
Company (consolidating such revenues of the prior entities for determinations
made prior to January 1, 2012) shall not be considered as revenues of the
Specified Businesses.

 

(c)           The Executive further agrees that during the Noncompetition Period
the Executive will not in any manner, directly or indirectly, induce or attempt
to induce any employee of the Company or any of its subsidiaries to terminate or
abandon his employment with the Company for any purpose whatsoever.

 

(d)              Nothing in this Paragraph 6 will prohibit the Executive from
being (i) a stockholder in a mutual fund or a diversified investment company or
(ii) a passive owner of not more than two percent of the outstanding stock of
any class of a corporation, any securities of which are publicly traded, so long
as the Executive has no active participation in the business of such
corporation.

 

(e)              If, at any time of enforcement of this Paragraph 8, a court
holds that the restrictions stated herein are unreasonable under circumstances
then existing, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances will be substituted for
the stated period, scope or area and that the court will be allowed to revise
the restrictions contained herein to cover the maximum period, scope and area
permitted by law.  This Agreement will not authorize a court to increase or
broaden any of the restrictions in this Paragraph 8.

 

4

--------------------------------------------------------------------------------


 

(f)              The Company and the Executive agree that the payments to be
made and the benefits to be provided pursuant to this Agreement by the Company
are provided in consideration of the Executive’s agreements contained in this
Paragraph 6 hereof.  In the event that the Company determines that the Executive
has committed a material breach of any provision of Paragraph 6 hereof, on
written notice to the Executive setting forth the basis for such determination,
the Company will be entitled immediately to terminate making all remaining
payments and providing all remaining benefits pursuant to Paragraphs 2 and 4
hereof and upon such termination the Company will have no further liability to
the Executive under this Agreement; provided, however, that if a court of law
determines that no such material breach occurred, the Company will be obligated
to make such payments or provide such benefits in a timely manner.

 

(g) The Executive acknowledges that the Executive’s services to the Company are
of a unique character which gives them a special value to the Company, the loss
of which cannot reasonably or adequately be compensated in damages in an action
at law, and that a breach of Paragraph 8 of this Agreement will result in
irreparable and continuing harm to the Company and that therefore, in addition
to any other remedy which the Company may have at law or in equity, the Company
will be entitled to injunctive relief for a breach of this Agreement by the
Executive.

 

7.             Confidentiality.  The Executive shall not, at any time , make use
of or disclose, directly or indirectly, any (a) trade secret or other
confidential or secret information of the Company or of an of its subsidiaries
or (b) other technical, business proprietary or financial information of the
Company or of any of its subsidiaries not available to the public generally or
to the competitors of the Company or to the competitors of any of its
subsidiaries, except to the extent that such Confidential Information (i)
becomes a matter of public record or is published in newspaper, magazine or
other periodical available to the general public, other than as a result of any
act or omission of the Executive, (ii) is required to be disclosed by any law,
regulation or order of any court or regulatory commission, department or agency,
provided that the Executive gives prompt notice of such requirement to the
company to enable the Company to seek an appropriate protective order, or (iii)
is necessary to perform properly the Executive’s duties under this Agreement. 
Promptly following the Termination Date the Executive shall surrender to the
Company all records, memoranda, notes, plans, reports, computer tapes and
software and other documents and data which constitute Confidential Information
on the Termination Date, which he possesses or has under his control.

 

8.             Cooperation.  The Executive agrees to cooperate with the Company
following the Termination Date by making himself reasonably available to testify
on behalf of the Company in any action, suit, or proceeding, whether civil,
criminal, administrative, or investigative, and to assist the Company in any
such action, suit, or proceeding, including by providing information and meeting
and consulting with the Company’s Board of Directors or its representatives or
counsel, or representatives or counsel to the Company, as reasonably requested;
provided, however, that the same does not materially interfere with his
then-current professional activities.  If the Executive’s cooperation is
required in excess of two full business days, the Company agrees to reimburse
the Executive at a rate of $400 per hour for any additional time.  The Company
also agrees to reimburse the Executive for all reasonable expenses actually
incurred in connection with his provision of testimony or assistance.

 

5

--------------------------------------------------------------------------------


 

9.             Indemnification.  The Company agrees to continue and maintain a
directors and officers liability insurance policy covering the Executive during
any applicable statute of limitations period, to the extent the Company provides
such coverage for its other executive officers and/or members of its Board of
Directors, in addition to any rights to indemnification to which the Executive
is entitled to pursuant to the Bylaws, or other policies of any Aon-related
corporation with which he has been employed

 

10.          Assignability and Binding Nature.  This Agreement is not assignable
by either party except as permitted herein.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
heirs (in the case of the Executive) and permitted assigns.  No rights or
obligations of the Company under this Agreement may be assigned or transferred
by the Company except that such rights or obligations may be assigned or
transferred in connection with the sale or transfer of all or substantially all
of the assets of the Company, provided that the assignee or transferee is the
successor to all or substantially all of the assets of the Company and such
assignee or transferee assumes the liabilities, obligations and duties of the
Company, as contained in this Agreement, either contractually or as a matter of
law.  The Company further agrees that, in the event of a sale or transfer of
assets as described in the preceding sentence, it shall cause such assignee or
transferee to expressly assume the liabilities, obligations and duties of the
Company hereunder.  No rights or obligations of the Executive under this
Agreement may be assigned or transferred by him other than his rights to
compensation and benefits, which may be transferred only by will or operation of
law, and as provided in Paragraph 11(c).

 

11.          Death, Disability; Termination; Beneficiaries.

 

(a)           In the event of the Executive’s death, his beneficiaries shall be
entitled to the compensation and benefits that would otherwise have been
provided to the Executive (to the extent not yet then provided) under this
Agreement.

 

(b)           In the event that the Company reasonably determines that the
Executive has materially breached or is in breach of his obligations under this
Agreement, which breach remains uncured thirty (30) days after the Executive’s
receipt from the Company of written notice of such breach which notice shall
provide in detail, reasonable steps to be taken to cure, (or, if such cure would
reasonably require more than thirty (30) days, then if the Executive has failed
to take substantial steps to cure such breach in a timely manner), the Company’s
obligations under this Agreement shall immediately terminate.

 

(c)           The Executive shall be entitled, to the extent permitted under any
applicable law, to select and change a beneficiary or beneficiaries to receive
any compensation or benefit payable hereunder following his death by giving the
Company written notice thereof.  In the event there is no such named
beneficiary, or no surviving named beneficiary, such compensation and benefits
shall be paid to the Executive’s estate.  In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

 

6

--------------------------------------------------------------------------------


 

12.          Notices.  Any notices or other communications given hereunder by
either party shall, in every case, be in writing and shall be deemed properly
served if (a) delivered personally, (b) sent by registered or certified mail, in
all such cases with first class postage prepaid, return receipt requested, (c)
delivered to a nationally recognized overnight courier service or (d) sent by
facsimile or other means of electronic transmission (with a copy sent by
first-class mail) to the other party at the addresses set forth below:

 

If to the Corporation:

Aon Corporation

 

200 E. Randolph Street

 

Chicago, Illinois 60601

 

Attention:  General Counsel

 

 

If to the Executive:

At his address per the records of the Company

 

or such other address as may hereafter be specified by notice given pursuant to
this Paragraph.  Date of service of any such notice shall be (w) the date such
notice is personally delivered, (x) two (2) business days after the date of
mailing if sent certified or registered mail, (y) one (1) business day after the
date of delivery to the overnight courier service if sent by overnight courier,
and (z) when sent, if sent by facsimile or other means of electronic
transmission, between 9:00 A.M. and 5:00 P.M. Central time or the next business
day thereafter if sent after 5:00 P.M. Central time.

 

13.          No disparagement.  The Executive shall not, at any time following
the date of this Agreement, make or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
regarding the Company or any of its affiliates, stockholders or current or
former officers, directors, employees, independent contractors, or agents.  The
Company’s current officers (including any vice presidents or above) and members
of its current Board shall not, at any time following the date of this
Agreement, make any public statements or publish any derogatory, unfavorable,
negative, disparaging, false, damaging or deleterious written or oral statements
or remarks (including without limitation, the repetition or distribution of
derogatory rumors, allegations, or negative or unfavorable reports or comments)
about the Executive.  Nothing in this Paragraph shall be construed to limit the
ability of Executive or the Company’s officers or members of its Board to give
truthful testimony pursuant to valid legal process, including but not limited
to, a subpoena, court order or a government investigative matter.

 

14.          Paragraph Headings.  Paragraph headings contained in this Agreement
are for convenience of reference only and shall not affect the meaning of any
provision herein.

 

15.          Entire Agreement.  This Agreement sets forth the entire
understanding of the parties and supersedes all previous and contemporaneous
written or oral negotiations, commitments, understanding and agreements relating
to the specific subject matter contained herein.  Any failure of the Company or
the Executive to demand full and complete adherence to one or more of this
Agreement’s terms, on one or more occasions, shall neither be construed as a
waiver nor deprive such party of the right at any time to insist upon strict
compliance.  The

 

7

--------------------------------------------------------------------------------


 

parties have entered into this Agreement in the belief that its provisions are
valid, reasonable, and enforceable.  However, if any one or more of the
provisions contained in this Agreement shall be held to be unenforceable for any
reason, such unenforceability shall not affect any other provision of this
Agreement, and this Agreement shall be construed as if such unenforceable
provision had never been contained herein.  This Agreement shall be construed
according to its fair meaning, and not strictly for or against either of the
parties hereto.  Any modification of this Agreement must be made in writing and
signed by each of the parties hereto.  This Agreement shall supersede the
Employment Agreement and any other agreement to which the Company and the
Executive are a party regarding termination of his employment with the Company,
including the Change in Control Agreement by and between Executive and the
Company (the “Change in Control Agreement”) and any other severance plan or
agreement.  Executive acknowledges and agrees that the Change in Control
Agreement shall terminate and no longer be effective on the Effective Date.

 

16.          Enforcement.  The parties hereto agree that the Company and its
subsidiaries would be damaged irreparably in the event that any provisions of
Paragraph 6 or 7 of this Agreement were not performed in accordance with its
terms or were otherwise breached and that money damages would be an inadequate
remedy for any such nonperformance or breach.  Accordingly, the Company and its
successors and permitted assigns shall be entitled, in addition to other rights
and remedies existing in their favor, including liquidated damages provided
herein, to an injunction or injunctions to prevent any breach or threatened
breach of any such provisions and to enforce such provisions specifically
(without posting a bond or other security).  The Executive agrees that he will
submit himself to the personal jurisdiction of the courts of the State of
Illinois in any action by the Company to enforce any provision of Paragraph 6 or
7 of this Agreement.

 

17.          Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of Illinois without regard to
principles of conflict of laws.  The parties hereto agree to the exclusive
jurisdiction of the state and federal courts of located in Cook County, Illinois
for the purposes of any court proceeding arising out of this Agreement.

 

18.          Withholding.  All payments required to be made by the Company
hereunder to the Executive shall be subject to withholding of such amounts
relating to taxes as the Company may reasonably determine it should withhold
pursuant to any applicable law or regulation.

 

19.          Section 409A Compliance.  It is intended that any amounts payable
under this Agreement and the Company’s and Executive’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A so as not
to subject the Executive to the payment of interest or any tax penalty which may
be imposed under Section 409A.  Notwithstanding anything contained herein to the
contrary, if, at the Executive’s separation from service, (i) the Executive is a
specified employee as defined in Section 409A and (ii) any of the payments or
benefits provided hereunder constitute deferred compensation under Section 409A,
then, and only to the extent required by such provisions, the date of payment of
such payments or benefits otherwise provided shall be delayed for a period of
six (6) months following the separation from service.

 

8

--------------------------------------------------------------------------------


 

*          *          *

Signature page follows.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first herein above written.

 

 

 

 

AON CORPORATION

 

 

 

 

 

 

/s/ Baljit Dail

 

By:

/s/ Gregory J. Besio

BALJIT DAIL

 

Its: EVP, Chief Human Resource Officer

 

10

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

GENERAL RELEASE OF ALL CLAIMS

 

1.                                       This document (the “Release”) is
attached to, is incorporated into, and forms a part of the Separation Agreement
dated as of February 13, 2012 (the “Agreement”) by and between Aon Corporation
(“Aon”) and Baljit Dail (the “Executive”).  For valuable consideration, the
adequacy of which is hereby acknowledged, the undersigned Executive, on his own
behalf and on behalf of his heirs, executors, administrators, successors,
representatives and assigns, does herein unconditionally release, waive, and
fully discharge Aon, its affiliates and subsidiaries (including successors and
assigns thereof) (collectively, the “Company”), and all of their respective
past, present and future employees, officers, directors, agents, predecessors,
administrators, representatives, attorneys, and shareholders, and employee
benefit plans, from any and all legal claims, liabilities, suits, causes of
action (whether before a court or an administrative agency), damages, costs,
attorneys’ fees, interest, injuries, expenses, debts, or demands of any nature
whatsoever, known or unknown, liquidated or unliquidated, absolute or
contingent, at law or in equity, which were or could have been filed with any
Federal, state, or local court, agency, arbitrator or any other entity, based
directly or indirectly on the Executive’s employment with and separation from
the Company or based on any other alleged act or omission by or on behalf of the
Company prior to the Executive’s signing this Release.  Without limiting the
generality of the foregoing terms, this Release specifically includes all claims
based on the terms, conditions, and privileges of employment, and those based on
breach of contract (express or implied), tort, harassment, intentional
infliction of emotional distress, defamation, negligence, privacy, employment
discrimination, retaliation, discharge not for just cause, constructive
discharge, wrongful discharge, the Age Discrimination in Employment Act, as
amended (the “ADEA”), Executive Order 11,141 (age discrimination), Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1866 and 1871,
41 U.S.C. §1981 (discrimination), 29 U.S.C. §206(d)(1) (equal pay), Executive
Order 11,246 (race, color, religion, sex and national origin discrimination),
the National Labor Relations Act, the Fair Labor Standards Act, the Americans
with Disabilities Act of 1990, the Family Medical Leave Act, the Immigration
Reform and Control Act, the Vietnam Era Veterans Readjustment Assistance Act,
§§503-504 of the Rehabilitation Act of 1973 (handicap rehabilitation), any
federal, state or local fair employment, human rights wage and hour laws and
wage payment laws, and any and all other Federal, state, local or other
governmental statutes, laws, ordinances, regulations and orders, under common
law.  This Release shall not waive or release any rights or claims that the
Executive may have: (a) under any compensation or employee benefit plan, program
or arrangement (including, without limitation, obligations to the Executive
under the Agreement, any stock option, stock award or agreements or obligations
under any pension, deferred compensation or retention plan) provided by the
Company where the Executive’s compensation or benefits are intended to continue
or the Executive is to be provided with compensation or benefits, in accordance
with the express written terms of such plan, program or arrangement, beyond the
Termination Date (as defined in the Agreement); (b) rights to indemnification
the Executive may have under the Agreement, any other separate agreement entered
into with the Company, any directors and officers liability insurance, the
Company’s By-laws or Articles of Incorporation, (c) claims for unemployment
compensation pursuant to the terms of applicable state law; or (d) any claims
that arise on or after the effective date of this Release or cannot otherwise be
waived by law.

 

--------------------------------------------------------------------------------


 

2.                                       The Executive intends this Release to
be binding on his successors, and the Executive specifically agrees not to file
or continue any claim in respect of matters covered by Paragraph 1 above.  The
Executive further agrees never to institute any suit, complaint, proceeding,
grievance or action of any kind at law, in equity, or otherwise in any court of
the United States or in any state, or in any administrative agency of the United
States or any state, county or municipality, or before any other tribunal,
public or private, against the Company arising from or relating to his
employment with or the termination of his employment from the Company and/or any
other occurrences to the date of this Release, other than a claim challenging
the validity of this Release under the ADEA or respecting any matters not
covered by this Release.

 

3.                                       The Executive is further waiving his
right to receive money or other relief in any action instituted by him or on his
behalf by any person, entity or governmental agency in respect of matters
covered by this Release.  Nothing in this Release shall limit the rights of any
governmental agency or the Executive’s right of access to, cooperation or
participation with any governmental agency, including without limitation, the
United States Equal Employment Opportunity Commission.  The Executive further
agrees to waive his rights under any other statute or regulation, state or
federal, which provides that a general release does not extend to claims which
the Executive does not know or suspect to exist in his favor at the time of
executing this Release, which if known to him must have materially affected his
settlement with the Company.

 

4.                                       In further consideration of the
promises made by the Company in this Release, the Executive specifically waives
and releases the Company from all claims the Executive may have as of the date
of this General Release, whether known or unknown, arising under the ADEA.  The
Executive further agrees that:

 

(a)                                  the Executive’s waiver of rights under this
Release is knowing and voluntary and in compliance with the Older Workers
Benefit Protection Act of 1990 (“OWBPA”);

 

(b)                                 the Executive understands the terms of this
Release;

 

(c)                                  the Company is hereby advising the
Executive in writing to consult with an attorney prior to executing this
Release;

 

(d)                                 the Company is giving the Executive a period
of twenty-one (21) days within which to consider this Release;

 

(e)                                  following the Executive’s execution of this
Release, the Executive has seven (7) days in which to revoke Executive’s release
under the ADEA and OWBPA by written notice.  An attempted revocation not
actually received by the Company prior to the revocation deadline will not be
effective;

 

(f)                                    the provisions of this Release with
respect to ADEA and OWBPA shall be void and of no force and effect if the
Executive chooses to so revoke, and if the Executive chooses not to so revoke
shall become effective and enforceable upon the expiration of the revocation
period; and

 

--------------------------------------------------------------------------------


 

(g)                                 notwithstanding Executive’s revocation of
the portions of this Release covering the ADEA and OWBPA, upon execution hereof
all other provisions of this Release shall become effective and shall be
irrevocable.

 

5.                                       This Release does not waive rights or
claims that may arise after the date the Executive signs this Release.  To the
extent barred by the OWBPA, the covenant not to sue contained in Paragraph 2
does not apply to claims under the ADEA that challenge the validity of this
Release. The Executive specifically acknowledges that, except as specifically
described above, it is his intention to release all claims known and unknown.

 

6.                                       To revoke the portions of this Release
covering the ADEA and OWBPA, the Executive must send a written statement of
revocation to the Company to the address provided in Paragraph 12 of the
Agreement.  The revocation must be received no later than 5:00 p.m. on the
seventh (7th) day following the Executive’s execution of this Release.  If the
Executive does not revoke, the eighth (8th) day following the Executive’s
acceptance will be the “effective date” of this Release with respect to the ADEA
and OWBPA provisions, in all other regards, this Release shall be effective on
the date this Release is executed by the Executive.

 

7.                                       Executive’s right to revoke is limited
to the ADEA and OWBPA and shall not be construed as a right to revoke other
provisions of this Release.  If Executive revokes his release of claims under
the ADEA or OWBPA all remaining terms of this Release shall continue to have
full force and effect and the Release shall continue to be enforceable as if the
ADEA and OWBPA release was severed, but the Company shall no longer be obligated
to provide the additional benefits under Paragraph 4 of the Agreement and
Executive shall forfeit the vesting of any equity awards under Paragraph 2 of
the Agreement.

 

8.                                       The Executive warrants that he has not
breached his fiduciary duties to the Company, has not bound the Company to any
agreement not already disclosed, and has not engaged in any conduct involving
the Company that would constitute a violation of his Employment Agreement or
state or federal law.  In reliance on these warranties and in consideration of
the foregoing, the Company releases the Executive, his heirs, executors,
personal representatives, administrators, attorneys (current and former),
assigns and agents from any claims, actions, causes of action, demands,
obligations or damages of any kind arising from the Executive’s employment by
the Company and the separation of that employment or otherwise, that the Company
ever had or now has upon or by reason of any matter, cause or thing, up to and
including the day on which the Company signs the Agreement.

 

--------------------------------------------------------------------------------


 

9.                                       This Release shall be governed by the
internal laws (and not the choice of laws) of the State of Illinois.

 

PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.

 

 

Date:

 

 

 

 

 

Baljit Dail

 

--------------------------------------------------------------------------------